Exhibit 10.1
(NUANCE LETTERHEAD) [b85640b8564000.gif]
March 14, 2011
William Nelson
24 Westcott Drive
Hopkinton, MA 01748
Dear Bill:
Congratulations! It is with great pleasure that I provide our offer of
employment in the position of Executive Vice President, Worldwide Sales,
reporting to Paul Ricci, Chief Executive Officer of Nuance Communications, Inc.
This position is based in Burlington, Massachusetts. The start date for your new
position is April 15, 2011. At the next Nuance Communications Board of Directors
meeting following your start date, I will recommend to the Board that you be
appointed an Executive Officer.
Your starting annual base salary will be $450,000.00 paid on a bi-weekly basis.
In addition to your base salary, in FY11 you will be eligible for an annual
bonus opportunity of $350,000.00 pro-rated according to your date of hire.
Once you have accepted our offer, I will recommend that the Nuance
Communications Compensation Committee grant you the following equity awards:
The first will be a time-based vesting restricted stock award of 150,000 shares
with a three year vesting schedule, 1/3 each year from the anniversary of the
grant date, so long as you remain a Nuance employee.
The second, a performance-based award will consist of 150,000 shares, which will
vest, if ever, upon the achievement of certain Board approved financial targets
at the end of each fiscal year as follows: 25,000 shares in FY11, 50,000 shares
in FY12, 50,000 shares in FY13 the remaining 25,000 shares in FY14. If
achievement is not met or you terminate employment before date of determination
of achievement, you will not vest in the installment for the applicable
measurement period and that portion of the award will lapse.
Should your employment with the company be terminated involuntarily by the
Company for any reason other than cause, death or disability, you will be
eligible to receive twelve months base salary & twelve months paid COBRA
coverage if you execute the Company’s specified severance agreement (including,
among other things, a full release of claims and non-competition agreement). If
there is a change of control transaction and your employment is terminated
within twelve months following the change of control transaction by the Company
for a reason other than cause, death or disability, and you execute a severance
agreement specified by the Company (including, among other things, a full
release of claims and non-competition agreement), you will be eligible to
receive twelve months base salary & twelve months paid COBRA coverage plus
immediate acceleration of any unvested time based restricted stock grants,
excluding restricted stock grants issued as performance-based grants.

Page 1 of 3



--------------------------------------------------------------------------------



 



For purposes of this Agreement, “Cause” means Executive’s employment with the
Company is terminated after the CEO has found any of the following to exist:
(i) Employee’s act of dishonesty or fraud; (ii) Employee’s breach of the
fiduciary duty or duty of loyalty owed to the Company, or breach of the duty to
protect the Company’s confidential and propriety information; (iii) Employee’s
conviction of a felony or a crime involving fraud, embezzlement, dishonesty,
misappropriation of funds or any other act of moral turpitude; (iv) Employee’s
gross negligence or misconduct in the performance of his/her duties;
(v) Employee’s breach of this Agreement or written policies of the Company;
(vi) Employee’s engagement in conduct or activities that result or will
potentially result in negative publicity or public disrespect, contempt or
ridicule of the Company or are detrimental to the business or reputation of
Company; (vii) Employee’s failure to abide by the lawful directives of the
Company; (viii) Employee’s failure to satisfactorily perform the duties of
his/her position; or (ix) Employee’s death or absence from work due to
disability for a period in excess of ninety (90) days in any twelve month
period, to the extent consistent with the applicable requirements of federal and
state disability law.
As a full-time employee, you will be eligible for our comprehensive benefits
package which goes into effect as of your date of hire. The enclosed material
outlines all of our benefits to which you are entitled as a Nuance
Communications employee. In addition to the standard employee benefits you will
be entitled to a $5,000 tax & financial planning reimbursement allowance, an
individual term life insurance policy valued at $500,000 assuming medical
clearance and enhanced executive disability coverage which currently provides
for a benefit of up to 60% of eligible earnings, capped at $18,000 per month,
which will be tax free upon qualification.
Your employment with Nuance Communications will be “at will”, meaning that
either you or Nuance Communications will be entitled to terminate your
employment at any time and for any reason, with or without cause.
Any representations which may have been made to you are superseded by this
offer. This is the full and complete agreement between you and Nuance
Communications. Although your job duties, title, compensation and benefits, as
well as Nuance Communications’ personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and a duly authorized officer of
Nuance Communications.
This offer is contingent upon your satisfying the conditions of hire, including
providing proof of your eligibility to work in the United States and successful
completion of a background check. An Employment Eligibility Verification form is
attached to this letter. Please read it carefully and call me if you have any
questions. Also, like all Nuance Communications employees, you will be required,
as a condition to your employment, to sign Nuance Communications’ standard
Non-Compete, Proprietary Information, & Conflict of Interest Agreement, a copy
of which is attached hereto.
We, at Nuance Communications, are proud of our reputation and we feel confident
that you will be a positive addition to the Sr. Management Team, while the
position will afford you the opportunity to grow your professional skill set.
Bill, we would appreciate it if you would confirm your acceptance of our
employment offer, by signing this offer confirmation letter and returning it to
my attention as soon as possible.

Page 2 of 3



--------------------------------------------------------------------------------



 



If you have further questions regarding our offer, feel free to contact me at
(781) 565-5310. I look forward to our working together and your joining the
Nuance Communications organization.
Sincerely,
/s/ Dawn Howarth
Dawn Howarth
SVP Human Resources

cc:   P. Ricci
Employee File

Enclosures/Forms:   Employment Eligibility Verification form, Benefits Summary,
Non-Compete, Proprietary Information, & Conflict of Interest Agreement.

          I ACCEPT THE OFFER OF EMPLOYMENT AS STATED ABOVE:    
 
       
 
       
 
       
/s/ Bill Nelson
       
 
       
New Hire Signature
  Date of Acceptance    

Page 3 of 3